Citation Nr: 1738509	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain.  

4.  Entitlement to an initial evaluation in excess of 70 percent for memory difficulties, anxiety and depression with adjustment disorder.  

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date earlier than April 22, 2002 for the grant of service connection for anxiety and depression with adjustment disorder.  

(A separate decision will be issued with respect to the issue of entitlement to reimbursement for vocational rehabilitation training and travel expenses outside the United States under the provisions of Chapter 31, Title 38, United States Code.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1993 to June 1994 and from December 1998 to August 2000 and in the U.S. Military Academy from June 1994 to December 1998 with additional periods of U.S. Army Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case is now before the RO in Detroit, Michigan.

In October 2008, the RO, in pertinent part, granted service connection for anxiety and depression with adjustment disorder, effective April 22, 2002; found the diagnosis of memory difficulties, currently 10 percent disabling, was changed to include anxiety and depression with adjustment disorder and assigned a 50 percent evaluation, effective April 22, 2002; granted service connection for migraine headaches and assigned a noncompensable evaluation, effective January 22, 2008; granted service connection for cervical strain and assigned a noncompensable evaluation, effective January 22, 2008; denied a higher than 10 percent evaluation for bilateral pes planus with plantar fasciitis; denied service connection for a right knee disability; denied service connection for a TBI; and denied service connection for PTSD.  The Veteran appealed for higher evaluations, service connection and an earlier effective date for service connection.  

During the pendency of the appeal, the RO, in pertinent part, issued a March 2015 rating decision granting a 30 percent evaluation for migraine headaches, effective January 22, 2008; granting a 70 percent evaluation for memory difficulties, anxiety and depression with adjustment disorder, effective April 22, 2002; and granting a 10 percent evaluation for cervical strain, effective January 22, 2008.  The Veteran continued to appeal for higher evaluations.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In addition, the Board notes that 12 issues were addressed in the Statement of the Case issued in August 2009; however, in his VA Form 9, the Veteran limited his appeal to the issues of entitlement to higher evaluations for migraine headaches, bilateral pes planus with plantar fasciitis, cervical strain, and memory, anxiety and depression with adjustment disorder; and entitlement to service connection for a right knee disability, a left knee disability, a right shoulder disability, a TBI, and PTSD.  As such, the issues of entitlement to service connection for bronchitis and sleep apnea are not before the Board. 

A review of the record shows that in the March 2015 rating decision, the Veteran was granted service connection for a right shoulder disability and a left knee disability, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).

The Veteran testified before a Decision Review Officer at a July 2013 formal hearing and the undersigned Veterans Law Judge at an April 2017 Central Office hearing.  Transcripts of these hearing are of record.

After the supplemental statement of the case was issued in March 2015, additional evidence was associated with the claims file.  As the evidence includes non-pertinent evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).


FINDINGS OF FACT

1.  At his April 2017 Board hearing, the Veteran notified the Board of his intention to withdraw his service connection claims for a TBI, right knee disability and PTSD; and higher evaluation claims for migraine headaches, bilateral pes planus with plantar fasciitis, and memory difficulties, anxiety and depression with adjustment disorder.  

2.  In an August 2017 correspondence, the Veteran notified the Board of his intention to withdraw his higher evaluation claim for cervical strain.  

3.  On April 22, 2002, the RO received the Veteran's claim for service connection for anxiety and depression; there was no communication prior to April 22, 2002 that could be construed as an informal or formal claim of entitlement to service connection for anxiety and depression; and the Veteran did not appeal the March 2002 rating decision that granted him service connection for memory difficulties.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of entitlement to service connection for a TBI, right knee disability and PTSD; and higher evaluation claims for migraine headaches, bilateral pes planus with plantar fasciitis, cervical strain, and memory difficulties, anxiety and depression with adjustment disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for an effective date earlier than April 22, 2002 for the award of service connection for anxiety and depression with adjustment disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102 , 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

At his April 2017 Board hearing, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to service connection for a TBI, right knee disability and PTSD; and higher evaluation claims for migraine headaches, bilateral pes planus with plantar fasciitis, and memory difficulties, anxiety and depression with adjustment disorder.  In an August 2017 correspondence, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to a higher evaluation for cervical strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Earlier Effective Date

The Veteran contends that his award for service connection for anxiety and depression with adjustment disorder should have been granted effective the day after he was separated from service on August 25, 2000.  He asserts that when he filed his claim for memory difficulties in October 2000, he also intended that to include his claim for anxiety and depression, even though it was not specifically mentioned.  He states that his intention to include his claims for anxiety and depression were discussed in his April 2002 Notice of Disagreement (NOD).   

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d) (2014).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e) (2014).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p) (2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157(b)(1) (2014), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

The Veteran filed a claim for memory loss in October 2000.  In a March 2002 rating decision, the RO granted service connection for memory difficulties.  In an April 2002 NOD, the Veteran explicitly stated that he disagreed with the decision regarding the issue of his seizure disorder.  No mention of any disagreement with the decision regarding his memory difficulties was discussed.  Since the Veteran did not appeal his grant of service connection for memory difficulties, that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

In that same April 2002 NOD, the Veteran asked the RO to consider his claim for service connection for anxiety and depression.  It was treated as a new, informal claim for service connection.  In an October 2008 rating decision, the RO granted service connection for anxiety and depression with adjustment disorder, effective April 22, 2002.  The RO also determined that the diagnosis of memory difficulties was changed to include anxiety and depression with adjustment disorder, effective April 22, 2002.  The Veteran appealed for an earlier effective date.  

There was no communication, either formal or informal, prior to April 22, 2002 that constitutes as a claim for service connection anxiety and depression, and the Veteran has not otherwise established that there exists any such claim.  The Board is sympathetic to the Veteran's assertion that his claim for memory loss should have been broadly construed to include his claim for anxiety and depression; however, the decision that granted service connection for memory loss became final one year after the issuance of the March 2002 rating decision.  Prior to the decision becoming final, the Veteran never disagreed with the March 2002 rating decision on that issue.  In fact, when he did file a NOD in April 2002, he specifically limited his disagreement to the claim for a seizure disorder.  Furthermore, when the RO treated his April 2002 statement as a new claim for anxiety and depression, the Veteran did not argue that his anxiety and depression was not a separate claim but a part of his service-connected memory loss.  According to the applicable regulation, the effective date of the grant of service connection for anxiety and depression with adjustment disorder can be no earlier than April 22, 2002, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for anxiety and depression.  38 C.F.R. § 3.400(b)(2)(i) (2016).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for memory difficulties, anxiety and depression with adjustment disorder earlier than April 22, 2002.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal as to entitlement to service connection for a TBI is dismissed.

The appeal as to entitlement to service connection for a right knee disability is dismissed.  

The appeal as to entitlement to service connection for PTSD is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 30 percent for migraine headaches is dismissed.

The appeal as to entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 10 percent for cervical strain is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 70 percent for memory difficulties, anxiety and depression with adjustment disorder is dismissed.

Entitlement to an effective date earlier than April 22, 2002 for the award of service connection for memory difficulties, anxiety and depression with adjustment disorder is denied.  




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


